Citation Nr: 1021225	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-34 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for residuals 
of a left knee injury with chondromalacia patella and status 
post arthroscopic surgery for lateral meniscus tear, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for a right 
knee strain with patellar chondromalacia and patellofemoral 
degenerative changes, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from September 
1981 to September 1985 and from June 2004 to July 2005.  
Evidence in the file indicates the Veteran is currently 
serving on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for "left knee injury with chondromalacia 
patella and status post arthroscopic surgery" at 0 percent 
disabling (effective July 3, 2005).  The RO also granted 
service connection for "right knee strain" with an 
evaluation of 0 percent (effective July 3, 2005).  

In a September 2007 RO decision, the Veteran's 
service-connected knee disabilities were awarded evaluation 
increases.  The Veteran's service-connected left knee 
disability was increased to 10 percent (effective July 3, 
2005).  An evaluation of 100 percent was assigned from 
January 6, 2006 (based on convalescence) and an evaluation of 
10 percent was assigned from March 1, 2006.  For the right 
knee, a 10 percent evaluation was assigned for degenerative 
changes (effective July 3, 2005).  

In September 2008, this claim was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In September 2008, the Board remanded this claim for a new VA 
examination as the Veteran stated his service-connected knee 
disabilities had increased in severity.  The claim file 
reflects the Veteran was sent notice regarding a VA 
examination in November 2009, but failed to report to a VA 
examination the same month.  In May 2010, the Veteran wrote 
to say he had been recalled to active duty in July 2009 and 
was not present to attend the November 2009 VA examination.  
He stated his anticipated return from deployment was July 
2010.  He submitted his orders, which confirm his statements.  
Also, June 2009 VA notes show the Veteran told his clinicians 
he would be leaving for active duty the following month.  

When the Veteran fails to report to a VA examination for an 
original claim or claim for increase, the claim shall be 
rated on the evidence of record unless the Veteran fails to 
report because of good cause.  38 C.F.R. § 3.655 (a) & (b) 
(2009).  The Board finds the recall to active duty to be good 
cause for failing to report for the examination.  As a 
result, the Veteran should be re-scheduled for a new VA 
examination, taking into account his statement that he should 
return from deployment in July 2010 (his orders state his 
period of active duty is not to exceed 400 days from July 
2009).  

Additionally, an attempt should be made to procure all of the 
service treatment records from the last period of active duty 
so that they may be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. First, after the Veteran returns from 
deployment, request all recent service 
treatment records and associate them with 
the file.  If the records are unavailable, 
this should be documented in the file.  

2. Next, schedule a VA joints examination 
to determine the nature and extent of his 
service connected residuals of a left knee 
injury with chondromalacia patella and 
status post arthroscopic surgery for 
lateral meniscus tear and service 
connected right knee strain with patellar 
chondromalacia and patellofemoral 
degenerative changes.  The claims folder 
and a copy of this remand must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays, should be 
conducted.  

All pathology found on examination due to 
each service connected knee disability 
should be noted in the report of the 
evaluation.  In particular, the examiner 
should discuss any limitation of extension 
and flexion; whether any cartilage is 
dislocated with frequent episodes of 
locking, pain and effusion into the 
joints; and whether there is slight, 
moderate or severe recurrent subluxation 
or lateral instability of the knees.  A 
complete rationale for any opinion should 
be included.  

In addition, the examiner should discuss 
whether the Veteran's service connected 
knee disabilities exhibit weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
service-connected knee pain.  If feasible, 
this determination should be expressed in 
terms of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses his knees repeatedly 
over a period of time.  

3.  Finally, the agency of original 
jurisdiction should re-adjudicate the 
issues on appeal.  If the decision remains 
in any way adverse to the Veteran, he and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

